DETAILED ACTION
	The following is a response to the request for reconsideration filed 2/25/2021 which has been entered.

Terminal Disclaimer
	Claims 2-11, 13-16 and 18-20 are pending in the application. Claims 1, 12 and 17 are cancelled.
	-The double patenting rejection has been withdrawn due to applicant submitting a terminal disclaimer which has been approved.

Information Disclosure Statement
	The information disclosure statement filed 7/9/20 has been considered however, the statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of provisional application 62/465024 has not been placed in the parent application from which the present application claims domestic priority from.
Further the statement as filed should be corrected with the current application number at top of pages 2-8 of statement (currently shows application number 15/663,093).


Allowable Subject Matter
Claims 2-11, 13-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 2) an apparatus having a clutch characterization logic configured to interpret a clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; a clutch control logic configured to command a position of a progressive actuator operationally coupled to the clutch, wherein a position of the actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the torque profile; the characterization logic further configured to interpret a position of the actuator and an indicated clutch torque, and to update the torque profile in response to the position of the actuator and the indicated torque; a means for providing a consistent lock-up time of the clutch, the time commencing with a clutch torque request time and ending with a clutch lock-up event; a vehicle environment logic configured to perform an operation a) to interpret a motive torque value, a vehicle grade value, and a vehicle acceleration value; a mass estimation logic configured to perform an operation b) to determine a first correlation having a first correlation between the motive value and the grade value, a second correlation between the motive value and the acceleration value, and a third correlation between the grade value and the acceleration value; wherein the mass estimation logic is further configured to perform an operation c) to adapt an estimated vehicle mass value, an estimated vehicle drag value, and an estimated vehicle effective inertia value in response to the first correlation, the second correlation, and the third correlation; a model consistency logic to perform an operation d) to determine an adaptation consistency value, and in response to the a consistency value, to adjust an adaptation rate of the adapting; and wherein the vehicle environment logic, the mass estimation logic, and the model consistency logics are further configured to iteratively perform operations a), b), c), and d) to provide an updated estimated vehicle mass value; and a launch characterization logic configured to interpret at least one launch parameter, the at least one launch parameter including the updated estimated vehicle mass value and in combination with the limitations as written in claim 2.
-(as to claim 11) an apparatus having a clutch characterization logic configured to interpret a clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; a clutch control logic configured to command a position of a progressive actuator operationally coupled to the clutch, wherein a position of the actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the torque profile; the characterization logic further configured to interpret a position of the actuator and an indicated clutch torque, and to update the torque profile in response to the position of the actuator and the indicated torque; a means for providing a consistent lock-up time of the clutch, the time commencing with a clutch torque request time and ending with a clutch lock-up event; a backlash indication logic configured to identify an imminent backlash crossing event at a first gear mesh by performing at least one operation selected from the operations consisting of: determining that an imminent rotational direction of the gear mesh in a transmission is an opposite rotational direction to an established rotational direction of the gear mesh; determining that a speed change between a first shaft having gears on one side of the gear mesh and a second shaft having gears on an opposing side of the gear mesh is likely to induce a backlash crossing event; determining that a gear shift occurring at a second gear mesh is likely to induce a backlash crossing event at the first gear mesh; determining that a transmission input torque value indicates an imminent zero crossing event; and determining that a vehicle operating condition is likely to induce a backlash crossing event; and a backlash management logic configured to reduce engagement force experienced by the first gear mesh in response to receiving a backlash crossing indication event from the backlash indication logic by performing at least one operation selected from the operations consisting of: disengaging the first gear mesh during at least a portion of the crossing event; disengaging a clutch during at least a portion of the crossing event; and slipping a clutch during at least a portion of the crossing event and in combination with the limitations as written in claim 11.
-(as to claim 13) a system having a transmission having a clutch configured to selectively decouple an input shaft of the transmission from a prime mover; a progressive actuator operationally coupled to the clutch, wherein a position of the actuator corresponds to a position of the clutch; a controller having a clutch characterization logic configured to interpret a clutch torque profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the actuator in response to a clutch torque reference value and the torque profile; the characterization logic further configured to interpret a position of the actuator and an indicated clutch torque, and to update the torque profile in response to the position of the actuator and the indicated torque; a mechanism for providing a consistent lock-up time of the clutch having a time commencing with a clutch torque request time and ending with a clutch lock-up event; a vehicle environment logic configured to perform an operation a) to interpret a motive torque value, a vehicle grade value, and a vehicle acceleration value; a mass estimation logic configured to perform an operation b) to determine a first correlation having a first correlation between the motive value and the grade value, a second correlation between the motive value and the acceleration value, and a third correlation between the grade value and the acceleration value; wherein the mass estimation logic is further configured to perform an operation c) to adapt an estimated vehicle mass value, an estimated vehicle drag value, and an estimated vehicle effective inertia value in response to the first correlation, the second correlation, and the third correlation; a model consistency logic to perform an operation d) to determine an adaptation consistency value, and in response to the a consistency value, to adjust an adaptation rate of the adapting; and wherein the vehicle environment logic, the mass estimation logic, and the model consistency logics are further configured to iteratively perform operations a), b), c), and d) to provide an updated estimated vehicle mass value; and a launch characterization logic configured to interpret at least one launch parameter, the at least one launch parameter including the updated estimated vehicle mass value and in combination with the limitations as written in claim 13.
-(as to claim 18) a method having interpreting a clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; commanding a position of a progressive actuator operationally coupled to the clutch, wherein a position of the actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the torque profile; interpreting a position of the actuator and an indicated clutch torque, and updating the torque profile in response to the position of the actuator and the indicated torque; providing a consistent lock-up time of the clutch having a time commencing with a clutch torque request time and ending with a clutch lock-up event; performing an operation a) to interpret a motive torque value, a vehicle grade value, and a vehicle acceleration value; performing an operation b) to determine a first correlation having a first correlation between the motive torque value and the vehicle grade value, a second correlation between the motive torque value and the vehicle acceleration value, and a third correlation between the grade value and the acceleration value; performing an operation c) to adapt an estimated vehicle mass value, an estimated vehicle drag value, and an estimated vehicle effective inertia value in response to the first correlation, the second correlation, and the third correlation; performing an operation d) to determine an adaptation consistency value, and in response to the consistency value, to adjust an adaptation rate of the adapting; iteratively performing operations a), b), c), and d) to provide an updated estimated vehicle mass value; and interpreting at least one launch parameter, the at least one launch parameter including the updated estimated vehicle mass value and in combination with the limitations as written in claim 18.
-(as to claim 20) a method having interpreting a clutch torque profile providing a relation between a position of a clutch of a transmission and a clutch torque value; commanding a position of a progressive actuator operationally coupled to the clutch, wherein a position of the actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the torque profile; interpreting a position of the actuator and an indicated clutch torque, and updating the torque profile in response to the position of the actuator and the indicated torque; providing a consistent lock-up time of the clutch having a time commencing with a clutch torque request time and ending with a clutch lock-up event; identifying an imminent backlash crossing event at a first gear mesh by performing at least one operation selected from the operations consisting of: determining that an imminent rotational direction of the gear mesh in a transmission is an opposite rotational direction to an established rotational direction of the gear mesh; determining that a speed change between a first shaft having gears on one side of the gear mesh and a second shaft having gears on an opposing side of the gear mesh is likely to induce a backlash crossing event; determining that a gear shift occurring at a second gear mesh is likely to induce a backlash crossing event at the first gear mesh; determining that a transmission input torque value indicates an imminent zero crossing event; and determining that a vehicle operating condition is likely to induce a backlash crossing event; and reducing engagement force experienced by the first gear mesh in response to receiving a backlash crossing indication event from the backlash indication logic by performing at least one operation selected from the operations consisting of: disengaging the first gear mesh during at least a portion of the backlash crossing event; disengaging a clutch during at least a portion of the backlash crossing event; and slipping a clutch during at least a portion of the backlash crossing event and in combination with the limitations as written in claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 4, 2021